DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 1 and 6 recite, inter alia, that the cross-sectional area is “gradually reduced” while claim 6 further recites that a portion “is getting smaller gradually.”  However, neither the specification nor the claims as originally filed provide a clear definition for the term “gradually.”  Since it is unclear how slowly the recited dimensions must change in order to be considered as being reduced “gradually” or as getting smaller “gradually,” its recitation in claims 1 and 6 is therefore considered to be indefinite.  Dependent claims 2-5 and 7-10 are similarly rejected due to their direct or indirect dependence on claim 1 or 6.  
Claim 2 recites that “the base has a truncated cone shape” (i.e., Figs. 1-2) and depends from claim 1 which recites “a portion that is getting smaller stepwise” (i.e., Fig. 4).  It is unclear how the base can simultaneously have a portion which is getting smaller stepwise as in claim 1 and Fig. 4 while still possessing a truncated cone shape as in claim 2 and Figs. 1-2.  
Claim 6 recites the limitations "the crucible" in l. 2 and “the seed crystal” in l. 3 and l. 6.  There is insufficient antecedent basis for these limitations in the claim.  
Claim 6 further recites “a silicon carbide single crystal” and “a crucible” in l. 4.  It is unclear whether these refer to the preceding recitation of “a silicon carbide single crystal” and the preceding recitation of “the crucible” or if applicant intended to refer to a different single crystal and crucible.  Dependent claims 7-10 are similarly rejected due to their direct or indirect dependence on claim 6.  
Claims 9 and 10 depend from claim 6 and recite “the seed crystal” in l. 2.  It is unclear whether “the seed crystal” refers to “the silicon carbide seed crystal” or to “the seed crystal” in claim 6.  

Claim Rejections - 35 USC §§ 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by or, alternatively, under 35 U.S.C. 103 as being unpatentable over Korean Patent Appl. Publ. No. KR 20170049847 A to Kyung Pil In, et al. (hereinafter “Kyung”). 
Regarding claim 1, Kyung teaches a silicon carbide single crystal manufacturing apparatus (see, e.g., the Abstract, Figs. 1-10, and entire reference), comprising:
a crucible constituted by a crucible body and a crucible lid (see, e.g., Figs.1-2 & 9 and pp. 4-10 which teach a crucible (110) having a body and a crucible cover (120)); and
a base having a crucible lid side surface supported by the lower surface of the crucible lid, and a seed crystal mounting surface on which the seed crystal is mounted and which is a surface on the opposite side of the crucible lid side surface (see, e.g., Figs.1-2 & 9 and pp. 4-10 which teach a base comprised of position adjusting mechanism (140) and space adjusting body (130) which have a top surface supported by the cover (120) and a bottom surface where a seed crystal (20) is mounted), 
wherein the base is made of graphite material, the area of the seed crystal mounting surface is larger than the area of the crucible lid side surface (see, e.g., Figs.1-2 & 9 and pp. 4-10 which teach that the space adjusting body (130) and position adjusting mechanism (140) are preferably made of a material that can withstand the harsh growth conditions such as graphite; moreover, the area of the seed crystal (20) mounting surface is larger than the crucible cover (120) surface), and
the base has at least of a portion in which the cross-sectional area orthogonal to the vertical direction connecting the crucible lid side surface and the seed crystal mounting surface is gradually reduced, and a portion that is getting smaller stepwise, from the surface of the seed crystal mounting surface toward the crucible lid side surface (See, e.g., Figs.1-2 & 9 and pp. 4-10 which teach that the cross-sectional area and diameter of the space adjusting body (130) and position adjusting mechanism (140) may be broadly considered as being gradually reduced in a stepwise manner since there is a step-wise reduction in diameter and cross-sectional area when transitioning from the space adjusting body (130) to the position adjusting mechanism (140).  Alternatively, the second paragraph on p. 8 Kyung teaches that the inclusion of impurities in the growing single crystal can be suppressed by locating the seed crystal (20) in the crystal growth chamber and inducing impurities to move into the upper space (132).  In this regard, since the height of the position adjusting mechanism (140) determines the relative sizes of the upper (132) and lower (134) spaces and the relative diameters of bodies (130) and (140) influence the temperature distribution and gas flow path(s), they are considered to be result-effective variables, i.e., variables which achieve a recognized result.  See, e.g., In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See also MPEP 2144.05(II)(B).  It therefore would have been within the capabilities of an ordinary artisan to utilize routine experimentation to determine the optimal diameter and thickness for the position adjusting mechanism (140) and space adjusting body (130) such that there is a gradual transition therebetween and a single crystal having a reduced impurity content may be grown.).
Regarding claim 6, Kyung teaches a method of manufacturing a silicon carbide single crystal (see, e.g., the Abstract, Figs. 1-10, and entire reference) in which 
the silicon carbide seed crystal and a silicon carbide raw material are placed in the crucible and a sublimation gas sublimated from the silicon carbide raw material is precipitated on the seed crystal to grow a silicon carbide single crystal (see, e.g., Figs.1-2 & 9 and pp. 4-10 which teach that a SiC seed crystal (20) and SiC raw material (10) are placed in crucible (110) for sublimation growth), using 
a crucible constituted by a crucible body and a crucible lid (see, e.g., Figs.1-2 & 9 and pp. 4-10 which teach the use of a crucible (110) having a body and a crucible cover (120)) and 
a base having a crucible lid side surface supported by the lower surface of the crucible lid, and a seed crystal mounting surface on which the seed crystal is mounted and which is a surface on the opposite side of the crucible lid side surface (see, e.g., Figs.1-2 & 9 and pp. 4-10 which teach a base comprised of position adjusting mechanism (140) and space adjusting body (130) which have a top surface supported by the cover (120) and a bottom surface where a seed crystal (20) is mounted), 
wherein the base is made of graphite material, the area of the seed crystal mounting surface is larger than the area of the crucible lid side surface (see, e.g., Figs.1-2 & 9 and pp. 4-10 which teach that the space adjusting body (130) and position adjusting mechanism (140) are preferably made of a material that can withstand the harsh growth conditions such as graphite; moreover, the area of the seed crystal (20) mounting surface is larger than the crucible cover (120) surface), and 
the base has at least of a portion in which the cross-sectional area orthogonal to the vertical direction connecting the crucible lid side surface and the seed crystal mounting surface is gradually reduced, and a portion that is getting smaller gradually, from the surface of the seed crystal mounting surface toward the crucible lid side surface (See, e.g., Figs.1-2 & 9 and pp. 4-10 which teach that the cross-sectional area and diameter of the space adjusting body (130) and position adjusting mechanism (140) may be broadly considered as being gradually reduced since there is a step-wise reduction in diameter and cross-sectional area when transitioning from the space adjusting body (130) to the position adjusting mechanism (140).  Alternatively, the second paragraph on p. 8 Kyung teaches that the inclusion of impurities in the growing single crystal can be suppressed by locating the seed crystal (20) in the crystal growth chamber and inducing impurities to move into the upper space (132).  In this regard, since the height of the position adjusting mechanism (140) determines the relative sizes of the upper (132) and lower (134) spaces and the relative diameters of bodies (130) and (140) influence the temperature distribution and gas flow path(s), they are considered to be result-effective variables, i.e., variables which achieve a recognized result.  See, e.g., In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See also MPEP 2144.05(II)(B).  It therefore would have been within the capabilities of an ordinary artisan to utilize routine experimentation to determine the optimal diameter and thickness for the position adjusting mechanism (140) and space adjusting body (130) such that there is a gradual transition therebetween and a single crystal having a reduced impurity content may be grown.). 

Claim Rejections - 35 USC § 103
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kyung in view of Japanese Patent No. JP5287840 (hereinafter “JP ‘840”). 
Regarding claim 2, Kyung does not teach that the base has a truncated cone shape.  However, absent a showing of unexpected results, a change in the shape of the position adjusting mechanism (140) and space adjusting body (130) may be considered as a matter of design choice.  Absent persuasive evidence showing that a particular configuration is significant, a mere change in shape is not sufficient to provide a patentable distinction over the prior art since the shape itself may be considered as merely a matter of design choice.  See, e.g., In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); see also MPEP 2144.04(IV)(B).  This is further supported by at least Fig. 3, the First and Second Embodiments as well as elsewhere throughout the entirety of ‘JP ‘840 which teaches an embodiment of a system for the growth of a SiC single crystal (20) in which the seed (5) is adhered to a fixed plate (92c) which provides an attachment surface to a fixed portion (92b) of a pedestal (93).  In Fig. 3 the fixed plate (92c) has the shape of a truncated cone and is configured to direct discharge gases radially outward from the seed crystal.  Thus, a person of ordinary skill in the art would look to the teachings of JP ‘840 and would readily recognize that gas flow patterns around the space adjusting body (130) and position adjusting mechanism (140) may be further controlled by providing bodies (130) and (140) with a truncated cone shape in order to minimize the presence of dead zones and the formation of turbulent gas flow paths.  

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kyung. 
Regarding claim 3, Kyung teaches that that the crucible lid side surface of the base is circular in which its radius is r1, the seed crystal mounting surface is circular in which its radius is r2, and the height of the base is h (see, e.g., Figs.1-2 & 9 and pp. 4-10 which teach that the position adjusting mechanism (140) and space adjusting body (130) have a circular cross-section with a radius of r1 and r2 and a height h1 and h2, respectively, with r2 > r1 and a total height of approximately h = h1 + h2), but does not explicitly teach that (r2-r1) / h > 0.15 is satisfied.  However, in the second and third paragraphs on p. 7 Kyung teaches that the diameter of member (140) is smaller than the diameter of member (130) so that the upper space (132) inside the container body (110) is widened and that the position of the seed crystal (20) within the container body (110) can be determined by adjusting the length of structure (140).  In this regard, the values of r1, r2, and h are considered to be result-effective variables, i.e., variables which achieve a recognized result.  See, e.g., In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See also MPEP 2144.05(II)(B).  It therefore would have been within the capabilities of an ordinary artisan to utilize routine experimentation to determine the optimal values for r1, r2, and h in the position adjusting mechanism (140) and space adjusting body (130) of Kyung such that (r2-r1) / h > 0.15 and a SiC single crystal having the highest quality is obtained.  This is further exemplified by the embodiment shown in at least Figs. 3 and 7 of Kyung .  The back surface of an exemplary space adjusting body (130) shown in Fig. 7 reveals that radius r2 (from the center to the edge) is at least approximately three times r1 (from the center to the screw threads) such that r2 = 3r1 and the height h2 of the body (130) is at least 1.5 times r2.  Then Fig. 3 shows an exemplary position adjusting mechanism (140) where the height h1 is at least approximately three times r1 such that h1 = 3r1.  Thus, the expression (r2-r1) / h becomes (r2-r1) / (h1+h2) which is equal to (3r1-r1) / (3r1+1.5r1) = (2r1)/(4.5r1) = 0.44 which is greater than 0.15.  
Regarding claim 4, Kyung does not teach that the radius r1, the radius r2, and the height h satisfy (r2-r1) / h> 0.30.  However, as noted supra with respect to the rejection of claim 3, in the second and third paragraphs on p. 7 Kyung teaches that the diameter of member (140) is smaller than the diameter of member (130) so that the upper space (132) inside the container body (110) is widened and that the position of the seed crystal (20) within the container body (110) can be determined by adjusting the length of structure (140).  In this regard, the values of r1, r2, and h are considered to be result-effective variables, i.e., variables which achieve a recognized result.  See, e.g., In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See also MPEP 2144.05(II)(B).  It therefore would have been within the capabilities of an ordinary artisan to utilize routine experimentation to determine the optimal values for r1, r2, and h in the position adjusting mechanism (140) and space adjusting body (130) of Kyung such that (r2-r1) / h > 0.15 and a SiC single crystal having the highest quality is obtained.  This is further exemplified by the embodiment shown in at least Figs. 3 and 7 of Kyung.  The back surface of an exemplary space adjusting body (130) shown in Fig. 7 reveals that radius r2 (from the center to the edge) is at least approximately three times r1 (from the center to the screw threads) such that r2 = 3r1 and the height h2 of the body (130) is at least 1.5 times r2.  Then Fig. 3 shows an exemplary position adjusting mechanism (140) where the height h1 is at least approximately three times r1 such that h1 = 3r1.  Thus, the expression (r2-r1) / h becomes (r2-r1) / (h1+h2) which is equal to (3r1-r1) / (3r1+1.5r1) = (2r1)/(4.5r1) = 0.44 which is greater than 0.3.  

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kyung in view of U.S. Patent Appl. Publ. No. 2013/0071643 to Harada, et al. (“Harada”). 
Regarding claim 5, Kyung teaches that the base is made of a graphite material (see, e.g., Figs.1-2 & 9 and pp. 4-10 which teach that the space adjusting body (130) and position adjusting mechanism (140) are preferably made of a material that can withstand the harsh growth conditions such as graphite), but does not explicitly teach that the graphite material has a Young's modulus of 5 GPa or more.  However, in Figs. 9-12 and ¶¶[0078]-[0101] as well as elsewhere throughout the entire reference Harada teaches an analogous system and method for the growth of a SiC single crystal onto a seed crystal substrate (70S) which is adhered to a pedestal (41).  In ¶[0095] and ¶[0116] Harada specifically teaches that the pedestal (41) is preferably made of a material having a Young’s modulus of not less than 10 GPa in order to withstand the stress of growing SiC.  Thus, a person of ordinary skill in the art would look to the teachings of Harada and would be motivated to make bodies (130) and (140) from a graphite material having a Young’s modulus of not less than 10 GPa in order to withstand the stress of growing SiC by the sublimation method.  

Claim(s) 7 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kyung in view of U.S. Patent Appl. Publ. No. 2016/0340796 to Hori, et al. (“Hori”). 
Regarding claim 7, Kyung does not explicitly teach that a stress buffering member is arranged between the seed crystal and the base.  However, in Figs. 1-5 and ¶¶[0022]-[0051] as well as elsewhere throughout the entire reference Hori teaches an analogous system and method for the growth of SiC by sublimation growth in which separation of the seed crystal (10) from the pedestal (20) is facilitated through the use of a stress buffer (30) which is arranged between the seed (10) and the pedestal (20).  After growth of SiC single crystal (50) the stress buffer layer (30) is cut or fractured such that the seed crystal (50) can be removed.  Thus, a person of ordinary skill in the art would look to the teachings of Hori and would be motivated to utilize a stress buffer layer (30) between the seed crystal (20) and the space adjusting body (130) in the method of Kyung in order to facilitate more efficient removal of the grown SiC single crystal after sublimation growth.  
Regarding claim 9, Kyung does not explicitly teach that the outer diameter of the seed crystal is 150 mm or more.  However, as noted supra with respect to the rejection of claim 7, in Figs. 1-5 and ¶¶[0022]-[0051] as well as elsewhere throughout the entire reference Hori teaches an analogous system and method for the growth of SiC by sublimation growth.  In at least ¶[0039] Hori specifically teaches that the outer diameter of the seed substrate (10) is preferably more than or equal to 150 mm.  Thus, a person of ordinary skill in the art would look to the teachings of Hori and would be motivated to utilize a seed crystal (20) in the method of Kyung having an outer diameter of 150 mm or more in order to produce larger SiC single crystals suitable for the fabrication of more electronic and/or optoelectronic devices thereupon.  
Regarding claim 10, Kyung does not explicitly teach that the outer diameter of the seed crystal is 200 mm or more.  However, as noted supra with respect to the rejection of claim 7, in Figs. 1-5 and ¶¶[0022]-[0051] as well as elsewhere throughout the entire reference Hori teaches an analogous system and method for the growth of SiC by sublimation growth.  In at least ¶[0039] Hori specifically teaches that the outer diameter of the seed substrate (10) is preferably more than or equal to 150 mm.  Thus, a person of ordinary skill in the art would look to the teachings of Hori and would be motivated to utilize a seed crystal (20) in the method of Kyung having an outer diameter of 200 mm or more in order to produce larger SiC single crystals suitable for the fabrication of more electronic and/or optoelectronic devices thereupon.  

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kyung in view of Hori and further in view of Japanese Patent Appl. Publ. No. 2004-269297 to Nakamura, et al. (“Nakamura”). 
Regarding claim 8, Kyung and Hori do not teach that the stress buffer member has a Young's modulus of less than 5 GPa.  However, in the Best Mode section at pp. 3-4 of the English translation as well as elsewhere throughout the entire reference Nakamura teaches an analogous method for sublimation growth of SiC in which a stress-cushioning material is used between the SiC seed and the supporting pedestal.  Nakamura specifically teaches that the stress cushioning material preferably has a Young’s modulus of 5 GPa or less in order to avoid deteriorating the quality of the grown SiC single crystal due to stress generated as a result of differences in thermal expansion between the stress buffering material and the SiC seed crystal.  Thus, a person of ordinary skill in the art would look to the teachings of Nakamura and would be motivated to utilize a stress buffer (30) having a Young’s modulus of less than 5 GPa in order to avoid deteriorating the quality of the grown SiC single crystal due to stresses arising as a result of differences in thermal expansion between the stress buffering material and the SiC seed crystal.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604. The examiner can normally be reached Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714